521 F.2d 795
90 L.R.R.M. (BNA) 3055, 77 Lab.Cas.  P 11,120
Harold A. BOIRE, Regional Director of Region 12 of theNational Labor Relations Board, for and on Behalfof the NATIONAL LABOR RELATIONS BOARD,Plaintiff-Appellant Cross-Appellee,v.PILOT FREIGHT CARRIERS, INC., et al., Defendants-AppelleesCross-Appellants.
No. 74-2899.
United States Court of Appeals,Fifth Circuit.
Oct. 17, 1975.

Appeals from the United States District Court for the Middle District of Florida; Wm. Terrell Hodges, Judge.


1
Elliott Moore, Deputy Assoc. Gen. Counsel, Marvin Roth, Deputy Asst. Gen. Counsel, William R. Hayden, Abigail Cooley, Charles I. Cohen, NLRB, Washington, D. C., for plaintiff-appellant cross-appellee.


2
L. N. D. Wells, Jr., Dallas, Tex., amicus curiae, for Truck Drivers, Local Union 512.


3
James M. Blue, James Facciolo, Miami, Fla., Granville M. Alley, Jr., Tampa, Fla., for defendants-appellees cross-appellants.


4
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


5
(Opinion July 16, 1975, 5 Cir. 1975, 515 F.2d 1185)


6
Before GEWIN, AINSWORTH and MORGAN, Circuit Judges.

PER CURIAM:

7
In petition for rehearing filed in this case it is contended that the Court failed to give consideration to the Second Circuit opinion in Seeler v. Trading Port, Inc., 517 F.2d 33 (2d Cir. 1975).  The Court did consider that decision but did not totally agree with it.  To the extent that our reasoning differs from the Second Circuit's rationale we decline to follow it.


8
The Petition for Rehearing is Denied and the Court having been polled at the request of one of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is also denied.